 
 
IV 
House Calendar No. 215
111th CONGRESS 
2d Session 
H. RES. 1455
[Report No. 111–538] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2010 
Mr. Smith of Texas (for himself and Mr. Sensenbrenner) submitted the following resolution; which was referred to the Committee on the Judiciary 
 

July 15, 2010
Reported adversely from the Committee on the Judiciary, referred to the House Calendar, and ordered to be printed

RESOLUTION 
Directing the Attorney General to transmit to the House of Representatives copies of certain communications relating to certain recommendations regarding administration appointments. 
 
 
That the Attorney General is directed to transmit to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any document, record, memo, correspondence, or other communication of the Department of Justice, including the Office of the Solicitor General, or any portion of any such communication, that refers or relates to— 
(1)any guidance or recommendations made by the Department since January 20, 2009, regarding discussions of administration appointments by White House staff, or persons acting on behalf of White House staff, with any candidate for public office in exchange for such candidate’s withdrawal from any election; or 
(2)any inquiry, investigation, or review by the Department, including appointment of a Special Counsel, regarding such discussions. 
 

July 15, 2010
Reported adversely from the Committee on the Judiciary, referred to the House Calendar, and ordered to be printed
